Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 1 of 19 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

TONY LOVE,

                 Plaintiff,

v.
                                                              CASE NO.:
SAINT PETERSBURG HOUSING
AUTHORITY,

            Defendant.
_________________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, TONY LOVE (“Plaintiff”) by and through undersigned counsel, hereby sues

Defendant SAINT PETERSBURG HOUSING AUTHORITY (“SPHA”) and alleges as follows:

                                        INTRODUCTION

       1.        This is an action brought pursuant to the Family and Medical Leave Act (“FMLA”),

a federal law that provides eligible employees of covered employers with job-protected leave for

specified family and medical reasons. Eligible employees may take up to 12 workweeks of leave

in a 12-month period for a serious health condition that makes the employee unable to perform the

essential functions of his or her job. See 29 U.S.C. 2601, et seq.

                                 JURISDICTION AND VENUE

       2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 28

U.S.C. § 1343.

       3.        This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over the

state law contract and unpaid wages claims asserted herein which are so related to the federal

claims that they form part of the same case or controversy.


                                        · LECHNER LAW ·
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 2 of 19 PageID 2



       4.      Venue is proper in this Court because all facts material to all claims set forth herein

occurred in Pinellas County, Florida.

       5.      This Court has personal jurisdiction over the parties. The SPHA, located at 2001

Gandy Blvd. N., St. Petersburg, FL 33702, was created pursuant to Florida Statutes Chapter 421

of the Florida Statutes to provide low-rent housing for qualified individuals in St. Petersburg,

Florida.

                                            PARTIES

       6.      The SPHA is a local governmental agency and a covered employer under the

FMLA.

       7.      Plaintiff, a citizen of Florida and resident of Pinellas County, is the former CEO of

the SPHA, who was employed by the SPHA from late 2015 through August 30, 2019.

       8.      Plaintiff is an employee within the meaning of the FMLA and an individual

entitled to protection under the FMLA. Plaintiff worked more than 1,250 hours for the SPHA

during the 12 months prior to the start of FMLA leave and worked for the SPHA for more than 12

months.

              GENERAL ALLEGATIONS – EMPLOYMENT AGREEMENT

       9.      On December 28, 2015, the parties entered into an Employment Agreement By and

Between the Housing Authority of the City of St. Petersburg and Tony Love, Chief Executive

Officer (the “2015 CEO Agreement”).

       10.     The provisions of the contract provide, in pertinent part:

               4. REIMBURSEMENT OF EXPENSES. The CEO shall be entitled to
               reimbursement for any out-of-pocket expenditure reasonably incurred in the
               performance of his duties, in accordance with the Authority’s policy on
               reimbursement expenses. The CEO shall provide the Authority with
               adequate documentation to support his claims for reimbursement.



                                                 2
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 3 of 19 PageID 3



               9. INDEMNIFICATION. The Authority shall defend, save and hold
               harmless, and indemnify the CEO against any tort, professional liability
               claim, or demand or other legal action, whether groundless or otherwise,
               arising out of an alleged act or omission occurring in good faith
               performance of the CEO’s duties. The Authority will pay the amount of any
               settlement or judgment rendered on any such suit or claim.
               (a) The Authority shall provide to the CEO such indemnification as may be
               provided by statute or may be provided by the Authority, in its sole
               discretion, by Resolution, or as outlined by the Personnel Policy of the
               Authority, or consistent with the terms or through the maintenance of an
               Errors and Omissions Policy which shall cover the CEO in the same manner
               and amounts as the Board, including reasonable “tail” coverage. It is
               understood by the parties hereto that any errors and omissions policy shall
               remain in effect during the term of this Agreement.

       11.     The 2015 CEO Agreement was amended on December 21, 2017 (the “2017 CEO

Agreement”).

       12.     The 2017 CEO Agreement readopted the aforestated terms of the 2015 CEO

Agreement, but amended Section 5(c) of the 2015 Employment Agreement by replacing it as

follows:

               (c) Accrued annual leave and sick leave benefits, holiday pay, and
               health, dental, life and disability insurance and other employee benefits
               shall be in accordance with the Authority policies, except in the case
               of the CEO who shall receive thirty (30) days of annual leave that
               shall accrue at the beginning of each calendar year to begin January
               1, 2018, that he may use at his discretion. The Authority shall pay a
               portion of medical coverage cost as stipulated in the Personnel Policy.

       13.     On October 3, 2018, the parties renewed the aforestated contract terms for a three-

year term commencing January 1, 2019 (the “2018 CEO Agreement”). A copy of the 2018 CEO

Agreement is attached hereto as Exhibit A.

       14.     In the performance of his duties as CEO, Plaintiff reasonably incurred out-of-

pocket expenditures in the form of legal fees as a result of Plaintiff requiring legal counsel to

respond to legal threats and accusations against him from third parties, including the City of St.

Petersburg. Such threats and accusations contained false allegations, inter alia, that Plaintiff

                                                3
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 4 of 19 PageID 4



committed improprieties or misfeasance in performing his duties.

       15.     Plaintiff’s out-of-pocket expenditures in the form of legal fees were reasonably

incurred because, inter alia, they arose out of alleged acts or omissions occurring in good faith

performance of Plaintiff’s duties and were expressly approved by the SPHA and the SPHA Board

Chair Delphinia Davis prior to being incurred. The SPHA approved Plaintiff hiring the law firm

Johnson Pope for this purpose and approved reimbursing Plaintiff for the law firm’s fees incurred.

       16.     On January 24, 2019, Board Chair Davis approved in writing the first invoice of

$5,689.00 for reimbursement of the aforestated reasonably incurred legal fees. In turn, Plaintiff

was reimbursed for this sum. In total, Plaintiff reasonably incurred $40,573.50 in legal fees

(including the $5,689.00 expressly approved by the SPHA Board Chair and paid by the SPHA) in

reliance upon the SPHA’s preapproval of those fees and legal services.

                            GENERAL ALLEGATIONS – FMLA

       17.     On or about June 26, 2019, Plaintiff was diagnosed with a serious health condition

that involved a period of incapacity of more than three consecutive, full calendar days, during

which Plaintiff was unable to perform the essential functions of his job and required subsequent

continuing treatment by a health care provider.

       18.     That same day, Plaintiff submitted a request, pursuant to SPHA’s usual and

customary requirements for requesting leave, for a leave of absence for a FMLA-qualifying reason,

namely the aforestated serious medical condition. Plaintiff was approved for FMLA leave and

took approximately two weeks of leave, from June 26, 2019 through July 11, 2019.

       19.     Upon Plaintiff’s return from leave, the SPHA began retaliating against him because

he took FMLA leave. For instance, the new SPHA Chair, Stephanie Owens, sought a legal opinion

from SPHA’s outside counsel, Charles M. Harris, seeking a basis for reneging on the SPHA’s prior



                                                  4
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 5 of 19 PageID 5



approval of reimbursement of his reasonably incurred legal fees. On August 20, 2019, Mr. Harris

replied to Chairperson Owens with a memorandum wrongly recommending “that the Board make

demand upon the CEO for repayment of the CEO’s personal legal expenses.”

        20.    In August 2019, Plaintiff again suffered a serious health condition that involved a

period of incapacity of more than three consecutive, full calendar days, during which Plaintiff was

unable to perform the essential functions of his job and required subsequent continuing treatment

by a health care provider.

        21.    On August 28, 2019, Plaintiff submitted a second request, pursuant to SPHA’s

usual and customary requirements for requesting leave, for a leave of absence for a FMLA-

qualifying reason, namely the aforestated serious medical condition. As he only took roughly two

weeks of leave in June/July, Plaintiff had not come close to exhausting his twelve weeks of legally-

protected FMLA leave.

        22.    In the FMLA paperwork Plaintiff submitted to the SPHA, Plaintiff’s medical

provider indicated that Plaintiff would be unable to work and needed FMLA leave from August

28, 2019 through September 3, 2019, due to the aforestated serious medical condition.

        23.    Two days later, on August 30, 2019, the SPHA held an “Emergency Meeting” to

discuss for the first time the purported “crisis in leadership that SPHA is facing.” Specifically, the

SPHA Board spoke at length bemoaning the fact that Plaintiff went out on FMLA leave and then

voted to terminate Plaintiff’s employment, with Commissioner Sharlene Gambrell-Davis voting

“no.”

        24.    During the August 30, 2019, the SPHA Board stated that the termination was based

upon the fact that Plaintiff “placed himself on medical leave this week without consulting any

board members,” and that there was particular concern that Plaintiff took FMLA medical leave “as



                                                  5
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 6 of 19 PageID 6



the agency is making emergency preparations for Hurricane Dorian.”

       25.     There is no requirement in SPHA’s usual and customary requirements for an

employee requesting leave to “consult” with the Board members prior to taking medical leave.

Moreover, even if there was a weather-based exception to FMLA leave requirements (which there

is not), Hurricane Dorian never came close to making landfall in Florida, had practically no effect

whatsoever on the west coast of Florida in particular and did not even become a hurricane (near

the Greater Antilles) until after Plaintiff submitted his FMLA leave request.

       26.     Plaintiff has been required to retain the undersigned counsel to represent him

in this action and is obligated to pay them a reasonable fee for their services.

                                          COUNT I
                                    FMLA INTERFERENCE

       27.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 through 26.

       28.     Defendant interfered with Plaintiff’s FMLA rights by, inter alia, discouraging

Plaintiff from using FMLA leave, calling an “emergency meeting” two days after Plaintiff went

out on FMLA leave to terminate his employment, failing to maintain Plaintiff’s coverage under its

group health plan on the same basis as coverage would have been provided if Plaintiff had been

continuously employed during the entire leave period, reneging on the SPHA’s prior approval of

reimbursement of his reasonably incurred legal fees, terminating his employment while on FMLA

leave, failing to give Plaintiff all requisite FMLA rights and responsibilities notices, and failing to

return Plaintiff to the same or similar position upon expiration of his leave.

       29.     Defendant’s actions discussed herein interfered with Plaintiff’s lawful exercise of

his FMLA rights.

       30.     Defendant’s actions constitute plain violations of the FMLA.

                                                  6
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 7 of 19 PageID 7



          31.   As a result of Defendant’s unlawful actions, Plaintiff has suffered damages as

follows:

                a.     Lost pay and benefits;
                b.     Interest;
                c.     Liquidated damages;
                d.     Attorneys’ fees and costs pursuant to the FMLA;
                e.     Equitable relief and prospective relief in the form of reinstatement and
                       implementation of appropriate corrective actions; and
                f.     Such other relief as is permitted by law.

          WHEREFORE, Plaintiff, TONY LOVE, respectfully requests all legal and equitable

relief allowed by law including judgment against Defendant, SPHA, for the foregoing economic

and non-economic damages, prejudgment interest, payment of reasonable attorneys’ fees and

costs incurred in the prosecution of the claim and such other relief as the Court may deem just and

proper.

                                          COUNT II
                                      FMLA RETALIATION

          32.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 through 26.

          33.   Defendant retaliated against Plaintiff for asserting his FMLA rights by, inter alia,

reducing Plaintiff’s pay by reneging on the SPHA’s prior approval of reimbursement of his

reasonably incurred legal fees, calling an “emergency meeting” two days after Plaintiff went out

on FMLA leave to terminate his employment, by terminating his employment while on FMLA

leave and by refusing to pay Plaintiff his full accrued annual vacation and leave time upon

termination of employment.

          34.   Defendant’s actions constitute plain violations of the FMLA.

          35.   As a result of Defendant’s unlawful actions, Plaintiff has suffered damages as

follows:

                                                  7
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 8 of 19 PageID 8



                 a.     Lost pay and benefits;
                 b.     Interest;
                 c.     Liquidated damages;
                 d.     Attorneys’ fees and costs pursuant to the FMLA;
                 e.     Equitable relief and prospective relief in the form of reinstatement and
                        implementation of appropriate corrective actions; and
                 f.     Such other relief as is permitted by law.

          WHEREFORE, Plaintiff, TONY LOVE, respectfully requests all legal and equitable relief

allowed by law including judgment against Defendant, SPHA, for the foregoing economic and

non-economic damages, prejudgment interest, payment of reasonable attorneys’ fees and costs

incurred in the prosecution of the claim and such other relief as the Court may deem just and

proper.

                                         COUNT III
                                    BREACH OF CONTRACT

          36.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 through 26.

          37.    Pursuant to the terms of the 2019 CEO Agreement, the SPHA could terminate

Plaintiff’s employment “for cause,” in which case Plaintiff is entitled to severance and all accrued

annual leave time.

          38.    The SPHA purportedly terminated Plaintiff’s employment “for convenience”; yet,

the agreement does not permit termination for this reason. It is true that the agreement does purport

to allow for termination “without cause,” with payment of three months’ salary at annual salary

rate plus all accrued annual vacation and leave time, however this provision is unlawful and

unenforceable in that payment of the severance is premised upon the CEO executing “a release of

claim as a condition precedent to receiving the severance….”

          39.    Not only is the term “release of claim” impermissibly vague (e.g. it does not allow

for many of the provisions SPHA inserted into the proposed severance agreement), but also many

                                                   8
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 9 of 19 PageID 9



employment statutes (including the FMLA) prohibit employers from requiring a release as a

condition precedent. Therefore, SPHA has breached the employment agreement by failing to

adhere to the termination terms.

       40.     Moreover, even assuming the termination “without cause” provision was valid

(which it is not), SPHA has further breached the agreement by failing to pay the full severance

plus all accrued annual leave time by improperly deducting expenses that were payable by the

SPHA. Pursuant to the 2019 CEO Agreement, Plaintiff shall receive thirty (30) days of annual

leave that shall accrue at the beginning of each calendar year to begin January 1, 2018. Plaintiff

was not paid for such leave time.

       41.     Accordingly, Plaintiff is entitled to be paid through the remainder of his contract

term of 28 months = $382,666.00, plus the contractually required benefit and annual leave set forth

above and other compensatory damages, as well as COBRA payments (Oct. – Dec. 2019) of

$422.17 x 3 months = $1,266.51.

       42.     Further, pursuant to the contractual terms, the SPHA shall reimburse Plaintiff and

indemnify him for all out of pocket legal expenses = $40,573.50 (minus $5,689.00 prior former

Chair Approval) = $34,884.50. The SPHA has breached the employment agreement by refusing

to reimburse and/or indemnify Plaintiff for these legal expenses.

       43.     Plaintiff has demanded payment of his full contractual remedies plus

reimbursement of his reasonable attorneys’ fees and costs, but SPHA has refused.

       WHEREFORE, Plaintiff prays for the following relief: Awarding damages in the amount

set forth herein, awarding consequential damages, plus attorneys’ fees and costs pursuant to Fla.

Stat. § 448.08, and awarding all such other relief as the Court deems just and appropriate.




                                                9
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 10 of 19 PageID 10



                                          COUNT IV
                                        UNPAID WAGES

       44.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 through 26.

       45.     This is a common law claim for unpaid wages.

       46.     Plaintiff was an employee of Defendant SPHA.

       47.     Pursuant to the 2019 CEO Agreement, Plaintiff shall receive thirty (30) days of

annual leave that shall accrue at the beginning of each calendar year to begin January 1, 2018.

Plaintiff was not paid for such leave time.

       48.     At the time of his termination, Plaintiff had 208 hours of accrued leave time for a

total compensation of $15,749.99.

       49.     Plaintiff’s unpaid leave constitutes unpaid wages which are owed and payable

by Defendant pursuant to Florida Statute Chapter 448.

       50.     Defendant, despite Plaintiff’s reasonable attempts to obtain payment of these

earned monies, has failed and refused to make payment to Plaintiff as required by Florida Statute

Chapter 448.

       51.     As a result of Defendant’s failure to pay earned wages, Plaintiff has suffered

damages, including unpaid salary, interest and attorneys’ fees.

       WHEREFORE, Plaintiff prays for the following relief: Awarding damages in the amount

of the unpaid salary owed, plus attorneys’ fees and costs pursuant to Fla. Stat. § 448.08, and

awarding all such other relief as the Court deems just and appropriate.




                                                 10
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 11 of 19 PageID 11



                                   JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues.

      Dated this 17th day of December, 2019

                                                      Respectfully submitted,

                                                      /s/ Jay P. Lechner________
                                                      LECHNER LAW
                                                      Jay P. Lechner, Esq.
                                                      Florida Bar No.: 0504351
                                                      Jay P. Lechner, P.A.
                                                      Fifth Third Center
                                                      201 E. Kennedy Blvd., Suite 412
                                                      Tampa, Florida 33602
                                                      Telephone: (813) 842-7071
                                                      jplechn@jaylechner.com
                                                      shelley@jaylechner.com
                                                      Attorneys for Plaintiff




                                                11
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 12 of 19 PageID 12




                                              EXHIBIT A
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 13 of 19 PageID 13
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 14 of 19 PageID 14
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 15 of 19 PageID 15
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 16 of 19 PageID 16
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 17 of 19 PageID 17
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 18 of 19 PageID 18
Case 8:19-cv-03096-MSS-TGW Document 1 Filed 12/17/19 Page 19 of 19 PageID 19
